JUNIOR STOCK PLEDGE AGREEMENT

                    THIS JUNIOR STOCK PLEDGE AGREEMENT is entered into as of
this 10th day of November, 2005, by and between IBF FUND LIQUIDATING LLC a
Delaware limited liability company, as holder of the Convertible Debentures
(defined below) (together with its successors and assigns, “Secured Party”) and
SUNSET BRANDS, INC. a Nevada corporation (“Pledgor”).

                    WHEREAS, pursuant to that certain Amended and Restated
Acquisition Agreement and Plan of Merger dated as of November 10, 2005 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Acquisition Agreement”), by and among Pledgor, Secured Party, U.S. Mills, Inc.
(“US Mills”) and USM Acquisition Sub, Inc., Pledgor will acquire US Mills by
merger (the “Acquisition”);

                    WHEREAS, pursuant to the terms of the Acquisition Agreement,
Pledgor shall issue to Secured Party Secured Convertible Debentures dated the
date hereof in the aggregate original principal amount of $5,000,000 (as such
may be replaced, substituted or reissued from time to time in accordance with
their terms, collectively, the “Convertible Debentures”) which are convertible
into the common stock of Pledgor, as payment of a portion of the consideration
for the Acquisition;

                    WHEREAS, Pledgor is party to that certain Junior Security
Agreement dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Security Agreement”), by and among
Pledgor, US Mills and the Secured Party;

                    WHEREAS, Secured Party and Pledgor are party to that certain
Junior Subordination and Intercreditor Agreement, dated as of the date hereof
(as amended, restated, supplemented or otherwise modified from time to time, the
“Subordination Agreement”), by and among Secured Party, as subordinated
creditor, Pledgor, US Mills and IBF Fund Liquidating LLC, as senior creditor
(“Senior Creditor”);

                    WHEREAS, as a condition precedent to the agreement of the
Secured Party to accept the Convertible Debentures as a portion of the
consideration for the Acquisition, Pledgor is required, and has agreed, to enter
into and deliver this Agreement and to pledge to Secured Party, and grant a
security interest in, the Pledged Collateral (as hereinafter defined) as
security for Pledgor’s obligations under the Security Agreement; and

                    WHEREAS, Secured Party is willing to accept the Convertible
Debentures as a portion of the consideration for the Acquisition only upon the
condition that Pledgor executes and delivers to Secured Party this Agreement and
agrees to perform and to comply with its obligations under this Agreement.

                    NOW, THEREFORE, in consideration of the foregoing and of the
mutual covenants and agreements hereinafter set forth, the receipt and
sufficiency of which are hereby acknowledged, and as an inducement for Secured
Party to accept the Convertible Debentures as a portion of the consideration for
the Acquisition, the parties hereto, intending to be legally bound hereby, do
agree as follows:

--------------------------------------------------------------------------------

1. DEFINITIONS AND REFERENCES

    1.1. Defined Terms

                    As used in this Agreement, the following terms shall have
the meanings specified in this Section 1.1:

                    “Agreement” shall be defined to mean this Junior Stock
Pledge Agreement as amended, supplemented or modified from time to time.

                    “Credit Agreement” shall mean that certain Revolving Credit,
Term Loan and Security Agreement, dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time), by and among
Pledgor, US Mills and CapitalSource Finance LLC (“CapitalSource”).

                    “Default” shall mean any event, fact, circumstance or
condition that, with the giving of applicable notice or passage of time or both,
would constitute or be or result in an Event of Default hereunder or under any
Debenture Document.

                    “Event of Default” shall mean the occurrence of any of the
events set forth in Article VI.

                    “Junior Subordination Agreement” shall mean that certain
Junior Subordination and Intercreditor Agreement, dated as of the date hereof
(as amended, restated, supplemented or otherwise modified from time to time), by
and among Secured Party, as subordinated creditor, Pledgor, US Mills and IBF
Fund Liquidating LLC, as senior creditor.

                    “Master Subordination Agreement” shall mean that certain
Master Subordination and Intercreditor Agreement, dated as of the date hereof
(as amended, restated, supplemented or otherwise modified from time to time), by
and among Secured Party, as Debenture Holder, Pledgor, US Mills, CapitalSource
Finance LLC (“CapitalSource”) and IBF Fund Liquidating LLC, as Seller;

                    “Pledged Collateral” shall mean, collectively and each
individually, (i) the issued and outstanding shares of capital stock and other
equity securities and ownership interests of the Subsidiaries of Pledgor owned
or held of record or beneficially by Pledgor on the date hereof in the amounts
set forth on and as listed on Schedule 1.1 (and the certificates, copies of
which are attached hereto, representing such shares and other equity securities
and ownership interests); (ii) all other shares of capital stock and other
equity securities and ownership interests of Subsidiaries of Pledgor and all
shares of capital stock and other equity securities and ownership interests of
any entity that hereafter becomes a Subsidiary of Pledgor, in each case owned or
held of record or beneficially by Pledgor at any time (and the certificates
representing such shares and other equity securities and ownership interests);
and (iii) any and all replacements, products and proceeds of, and dividends,
distributions in property, returns of capital or other distributions made on or
with respect to, any of the foregoing shares and other equity securities and
ownership interests.

                    “Senior Security Agreement” shall mean that certain Security
Agreement, dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time), by and among Pledgor, US Mills and IBF
Fund Liquidating LLC.

2

--------------------------------------------------------------------------------

    1.2. General Terms

                    All capitalized terms in this Agreement and not defined
herein shall have the defined meanings provided in the Security Agreement.
Unless otherwise specified, as used in this Agreement or in any certificate,
report, instrument or other document made or delivered pursuant to this
Agreement, all accounting terms not defined in this Agreement or in the Security
Agreement shall have the meanings given to such terms in and shall be
interpreted in accordance with GAAP.

2. PLEDGE OF COLLATERAL

                    (a) As security for the due and punctual payment and
performance by Pledgor of all the Obligations, including, without limitation,
all of its obligations to Secured Party under the Security Agreement, this
Agreement, the Convertible Debentures and the other Debenture Documents
(collectively, the “Secured Obligations”), Pledgor hereby (i) pledges and
assigns to Secured Party all of the Pledged Collateral and all of its right,
title and interest in and to the Pledged Collateral, and (ii) grants to Secured
Party a continuing security interest in and Lien upon the Pledged Collateral
senior in priority to all Encumbrances except with respect to the security
interest granted to CapitalSource pursuant to the terms of the Credit Agreement
and other Loan Documents (as defined in the Credit Agreement) or otherwise
permitted thereunder and the security interest granted to IBF Fund Liquidating
LLC pursuant to the terms of the Senior Security Agreement and other Senior
Security Documents (as defined in the Senior Security Agreement) or otherwise
permitted thereunder.

                    (b) Pledgor has delivered to CapitalSource all certificates
representing the Pledged Collateral described in clause (i) of the definition of
Pledged Collateral and, until the termination of the Master Subordination
Agreement, will deliver to CapitalSource (or to Senior Creditor once the Master
Subordination Agreement has terminated and to Secured Party once the Master
Subordination Agreement and Junior Subordination Agreement have terminated) all
certificates representing the Pledged Collateral described in clauses (ii) and
(iii) of the definition of Pledged Collateral within five (5) Business Days
after Pledgor’s acquisition of such shares or other equity securities or
ownership interests or other items. Until such time as the Master Subordination
Agreement has terminated, all Pledged Collateral shall be held by CapitalSource
for the benefit of Senior Creditor and Secured Party for the purpose of
perfecting Senior Creditor’s and Secured Party’s security interest therein.
Concurrently with the termination of the Master Subordination Agreement,
CapitalSource shall deliver all Pledged Collateral to Senior Creditor. After
Senior Creditor’s receipt of the Pledged Collateral from Capitalsource and until
such time as the Junior Subordination Agreement has terminated, all Pledged
Collateral shall be held by Senior Creditor for the benefit of Secured Party for
the purpose of perfecting Secured Party’s security interest therein.
Concurrently with the termination of the Junior Subordination Agreement, Senior
Creditor shall deliver all Pledged Collateral to Subordinated Creditor. Subject
to the terms of the Master Subordination Agreement and the Junior Subordination
Agreement, each such certificate shall be registered in the name of Pledgor,
duly endorsed in blank or accompanied by a stock power duly executed by Pledgor
in blank, in form and substance satisfactory to Secured Party, with any and all
documentary tax stamps and other documents necessary to cause Secured Party to
have a good, valid and perfected continuing pledge of, Lien on and security
interest in the Pledged Collateral, free and clear of any mortgage, pledge,
Lien, security interest, hypothecation, assignment, charge, right, encumbrance
or transfer or other restriction (individually, “Encumbrance” and collectively,
“Encumbrances”), senior in priority to all Encumbrances except with respect to
the security interest granted to CapitalSource pursuant to the terms of the
Credit Agreement and other Loan Documents (as defined in the Credit Agreement)
or otherwise permitted thereunder and the security interest granted to IBF Fund
Liquidating LLC pursuant to the terms of the Senior Security Agreement and other
Senior Security Documents (as defined in the Senior Security Agreement) or
otherwise permitted thereunder, including, without limitation, any necessary
notations in

3

--------------------------------------------------------------------------------

the corporate or other records books of Pledgor or the entity in which such
shares, equity securities or ownership interests evidence an ownership stake.
Subject to the terms of the Master Subordination Agreement and the Junior
Subordination Agreement, at any time following the occurrence and continuation
of an Event of Default, any or all of the Pledged Collateral, at the option of
Secured Party exercised in accordance with Section 3 hereof, may be registered
in the name of Secured Party or of its nominee, and Pledgor hereby covenants
that, upon demand therefor by Secured Party, Pledgor shall or shall cause the
entity in which such shares, equity securities or ownership interests evidence
an ownership stake to effect such registration.

                    (c) Intentionally Omitted.

                    (d) In addition to and notwithstanding any other provision
of this Agreement, subject to the terms of the Master Subordination Agreement
and the Junior Subordination Agreement, Secured Party, in its sole discretion,
shall have the right, at any time that Pledgor fails to do so, without prior
notice to Pledgor, to: (i) obtain insurance covering any of the Pledged
Collateral to the extent required under the Security Agreement; (ii) pay for the
performance of any of the Pledgor’s obligations hereunder; (iii) discharge
taxes, liens, security interests, or other encumbrances at any time levied or
placed on any of the Pledged Collateral in violation of this Agreement unless
Pledgor is in good faith with due diligence by appropriate proceedings
contesting those items; and (iv) pay for the maintenance and preservation of any
of the Pledged Collateral. Such expenses and advances shall be added to the
Secured Obligations until reimbursed to Secured Party and shall be secured by
the Pledged Collateral. Any such payments and advances by Secured Party shall
not be construed as a waiver by Secured Party of an Event of Default or any
other rights, remedies or powers of Secured Party hereunder or otherwise.

                    (e) Within five (5) Business Days of any request by Secured
Party, Pledgor, at its own cost and expense, will duly execute and deliver to
Secured Party such financing statements, continuation statements, assignments,
certificates and/or such other agreements, assignments, instructions or
documents as Secured Party may request relating to the Pledged Collateral or
otherwise to enable Secured Party to create, maintain and perfect or from time
to time renew the security interests granted hereby or to create, maintain and
perfect a security interest in any additional Pledged Collateral hereafter
acquired by Pledgor or in any and all additions to and/or replacements, products
and proceeds of any of the foregoing, all in form and substance satisfactory to
Secured Party. Pledgor will pay all costs associated therewith, including
without limitation, the cost of filing any of the foregoing in all public
offices or other locations wherever Secured Party deems filing to be necessary
or desirable. Pledgor irrevocably grants Secured Party the right, at Secured
Party’s option, to file any or all of the foregoing pursuant to the UCC and
otherwise, and Pledgor irrevocably appoints Secured Party as Pledgor’s attorney
in fact to execute any of the foregoing in Pledgor’s name and to perform all
other acts that Secured Party deems appropriate to perfect and continue the
security interests conferred by this Agreement or otherwise to effect fully the
purposes, terms and conditions of this Agreement, the Security Agreement and the
other Debenture Documents.

                    (f) No injury to, or loss or destruction of, the Pledged
Collateral or any Material Adverse Effect or Material Adverse Change shall
relieve Pledgor of any of the Secured Obligations.

3. VOTING RIGHTS, DIVIDENDS AND DISTRIBUTIONS

                    So long as no Event of Default shall have occurred and be
continuing or would result from or be caused by any of the following:

4

--------------------------------------------------------------------------------

                    (a) Pledgor shall be entitled to exercise any and all voting
and/or consensual rights and powers relating or pertaining to the Pledged
Collateral or any part thereof, subject to the terms hereof;

                    (b) Pledgor shall be entitled to receive and retain cash
dividends payable on the Pledged Collateral; provided, however, that all other
dividends (including, without limitation, stock and liquidating dividends),
distributions in property, returns of capital and other distributions made on or
in respect of the Pledged Collateral, whether resulting from a subdivision,
combination or reclassification of the outstanding capital stock, equity
securities or other ownership interests of Pledgor, any Subsidiary of Pledgor or
any other Person or received in exchange for the Pledged Collateral or any part
thereof or as a result of any merger, consolidation, acquisition, transfer, sale
or disposition of the Pledged Collateral or other exchange of assets to which
Pledgor, any Subsidiary of Pledgor or any other Person may be a party or
otherwise, and any and all cash and other property received in exchange for or
redemption of any of the Pledged Collateral, shall, subject to the terms of the
Master Subordination Agreement and the Junior Subordination Agreement, be
retained by Secured Party, or, if delivered to Pledgor, shall be held in trust
for the benefit of Secured Party and forthwith delivered to Secured Party and
shall be considered as part of the Pledged Collateral for all purposes of this
Agreement;

                    (c) Secured Party shall execute and deliver (or cause to be
executed and delivered) to Pledgor all such proxies, powers of attorney,
dividend orders and other instruments as Pledgor may request for the purpose of
enabling Pledgor to exercise the voting and/or consensual rights and powers that
Pledgor is entitled to exercise pursuant to Section 3(a) and/or to receive the
dividends that Pledgor is authorized to receive and retain pursuant to
Section 3(b); and Pledgor shall execute and deliver to Secured Party all
proxies, powers of attorney, dividend orders and other instruments and documents
as may be required or may be requested by Secured Party to enable Secured Party
to receive and retain the dividends, distributions in property, returns of
capital and other distributions it is authorized to receive and retain pursuant
to Section 3(b); and

                    (d) Upon the occurrence and continuation of an Event of
Default, all rights of Pledgor to exercise the voting and/or consensual rights
and powers that Pledgor is entitled to exercise pursuant to Section 3(a) and/or
to receive the dividends that Pledgor is authorized to receive and retain
pursuant to Section 3(b) shall cease immediately, without any notice to Pledgor
or action by or on behalf of Secured Party or any other Person, and all such
rights thereupon shall become vested in Secured Party automatically without any
action by any Person, and Secured Party shall have the sole and exclusive right
and authority to exercise such voting and/or consensual rights and powers and/or
to receive and retain such dividends. In such case, Pledgor shall execute and
deliver such proxies, powers of attorney, dividend orders and other instruments
and documents as Secured Party may request or as may be otherwise required or
desirable to enable Secured Party to exercise such rights and receive such
dividends. In addition, Secured Party is hereby appointed the attorney-in-fact
of Pledgor, with full power of substitution, which appointment as
attorney-in-fact is irrevocable and coupled with an interest, to take all such
actions after the occurrence and continuation of an Event of Default, whether in
the name of Secured Party or Pledgor, as Secured Party may consider necessary or
desirable for the purpose of exercising such rights and receiving such
dividends. Any and all money and other property paid over to or received by
Secured Party pursuant to the provisions of this Section 3(d) shall be retained
by Secured Party as part of the Pledged Collateral and shall be applied in
accordance with the provisions hereof.

4. REMEDIES ON DEFAULT

                    (a) Notwithstanding and without limiting any other provision
of this Agreement or any of the Debenture Documents, if at any time an Event of
Default shall have occurred and be continuing, then, in addition to having the
right to exercise any right or remedy of a secured party upon

5

--------------------------------------------------------------------------------

default under the UCC (as defined in the Security Agreement) or applicable law
or at equity, subject to the terms of the Master Subordination Agreement and the
Junior Subordination Agreement, Secured Party may, to the extent permitted by
law, without being required to give any notice to Pledgor or to take or do any
action (except as provided below):

                         (i) apply any cash held by it hereunder in the manner
provided in Section 4(1); and

                         (ii) if there shall be no such cash or if the cash so
applied shall be insufficient to pay in full the items specified in
Section 4(1)(i) and 4(1)(ii), collect, receive, appropriate and realize upon the
Pledged Collateral or any part thereof, and/or sell, assign, transfer, contract
to sell or otherwise dispose of and deliver the Pledged Collateral or any part
thereof, in its entirety or in portions, at public or private sale or at any
broker’s board, on any securities exchange or at any of Secured Party’s places
of business or elsewhere, for cash, upon credit or for future delivery, and at
such price or prices as Secured Party may deem best, and Secured Party may
(except as otherwise provided by law) be the purchaser of any or all of the
Pledged Collateral so sold and thereafter may hold the same, absolutely, free
from any right or claim of whatsoever kind.

                    (b) In the event of a sale as aforesaid, Secured Party may,
at any such sale, restrict the number of prospective bidders or purchasers
and/or further restrict such prospective bidders or purchasers to Persons who
will represent and agree that they are purchasing for their own account, for
investment and not with a view to the distribution or resale of the Pledged
Collateral, and may otherwise require that such sale be conducted subject to
restrictions as to such other matters as Secured Party may deem necessary in
order that such sale may be effected in such manner as to comply with all
applicable state and federal securities and other laws. Upon any such sale,
Secured Party shall have the right to deliver, assign and transfer the Pledged
Collateral so sold to the purchaser thereof.

                    (c) Pledgor hereby acknowledges that, notwithstanding that a
higher price might be obtained for the Pledged Collateral at a public sale than
at a private sale or sales, the making of a public sale of the Pledged
Collateral may be subject to registration requirements under applicable
securities laws and other legal restrictions, compliance with which would make a
public sale of the Pledged Collateral impractical. Accordingly, Pledgor hereby
agrees that private sales made by Secured Party in good faith in accordance with
the provisions of this Article 4 may be at prices and on other terms less
favorable to the seller than if the Pledged Collateral were sold at a public
sale, and that Secured Party shall not have any obligation to take any steps in
order to permit the Pledged Collateral to be sold at a public sale.

                    (d) If any applicable requirements under the Securities Act
of 1933, as amended, or such other laws cannot be satisfied at the time of a
proposed sale of the Pledged Collateral by Secured Party, Pledgor hereby agrees
to substitute for the Pledged Collateral other property owned by Pledgor, free
and clear of all Encumbrances, of at least equal value as the Pledged Collateral
as of the date of such proposed sale.

                    (e) Each purchaser at any such sale shall hold the property
sold, absolutely free from any claim or right whatsoever, including any equity
or right of redemption of Pledgor, and Pledgor hereby specifically waives all
rights of redemption, stay or appraisal and other rights that Pledgor has or may
have under any law, regulation or statute now existing or hereafter adopted or
otherwise. Secured Party shall give Pledgor not less than ten (10) calendar
days’ written notice of its intention to make any such public or private sale.
Such notice, in case of a public sale, shall state the time and place fixed for
such sale, and, in case of a sale at broker’s board, on a securities exchange,
at one or more of Secured Party’s places of business or elsewhere, shall state
the board, exchange or other location at which such sale is to be made and the
day on which the Pledged Collateral, or that portion thereof so being sold, will
first be

6

--------------------------------------------------------------------------------

offered for sale at such location. Such notice, in case of a private sale, shall
state only the date on or after which such sale may be made. Any such notice
given as aforesaid shall be deemed to be reasonable notification.

                    (f) Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as Secured Party may
fix in the notice of such sale. At any sale the Pledged Collateral may be sold
in one lot as an entirety or in parts, as Secured Party may determine. Secured
Party shall not be obligated to make any sale pursuant to any such notice.
Secured Party may, without notice or publication, adjourn any sale or cause the
same to be adjourned from time to time by announcement at the time and place
fixed for the sale, and such sale may be made at any time or place to which the
same may be so adjourned. In case of any sale of all or any part of the Pledged
Collateral on credit or for future delivery, the Pledged Collateral so sold may
be retained by Secured Party until the selling price is paid by the purchaser
thereof, but Secured Party shall not incur any liability in case of the failure
of such purchaser to take up and pay for the Pledged Collateral so sold and, in
case of any such failure, such Pledged Collateral may again be sold upon like
notice.

                    (g) Secured Party, instead of exercising the power of sale
herein conferred upon it, may proceed by a suit or suits at law or in equity to
foreclose its Lien or security interest arising from this Agreement and sell the
Pledged Collateral, or any portion thereof, under a judgment or decree of a
court or courts of competent jurisdiction.

                    (h) Notwithstanding and without limiting any other provision
of this Agreement or any of the Debenture Documents, upon the occurrence and
continuation of an Event of Default, subject to the terms of the Master
Subordination Agreement and the Junior Subordination Agreement, Secured Party or
its nominee shall have the right, without notice to or the consent of Pledgor,
to exercise any and all rights of conversion, exchange or subscription and any
other rights, privileges or options pertaining to any of the Pledged Collateral
as if it were the absolute owner thereof, including, without limitation, the
right to transfer, sell, dispose of or exchange, at its discretion, any or all
of the Pledged Collateral upon the merger, consolidation, reorganization,
recapitalization or other readjustment of Pledgor or Subsidiary of Pledgor or
such other Person.

                    (i) On any sale of any part of the Pledged Collateral,
Secured Party is hereby authorized to comply with any limitation or restriction
in connection with such sale that may be necessary in order to avoid any
violation of applicable law or in order to obtain any required approval of the
purchaser(s) by any Governmental Authority or officer or court.

                    (j) Pledgor hereby acknowledges, understands and agrees that
Secured Party (i) may exercise its rights under the Debenture Documents, whether
or not they provide security for any of the Secured Obligations, without
exercising its rights hereunder or affecting the security provided hereunder,
and (ii) may proceed against all or any portion of the Pledged Collateral and
all other collateral securing any of the Secured Obligations in such order and
at such time as determined by Secured Party in its sole discretion. Pledgor
hereby expressly waives any rights under the doctrine of marshalling of assets.

                    (k) Pledgor hereby acknowledges, understands and agrees that
compliance with the foregoing procedures shall satisfy any applicable
requirements that such sale or disposition be made in a commercially reasonable
manner.

                    (l) The proceeds of any collection, recovery, receipt,
appropriation, realization, transfer, exchange, disposition or sale as aforesaid
shall be applied by Secured Party in the following order:

7

--------------------------------------------------------------------------------

                         (i) First, to the payment of all costs and expenses of
every kind incurred by Secured Party in connection therewith or incidental to
the care, safekeeping or otherwise of any of the Pledged Collateral, and to the
payment of all sums which Secured Party may be required or may elect to pay, if
any, for taxes, assessments, insurance and other charges upon the Pledged
Collateral or any part thereof, and all other payments that Secured Party may be
required or authorized to make under any provision of this Agreement including,
without limitation, in-house documentation and diligence fees, search, audit,
recording, and filing fees and expenses and reasonable attorneys’ fees and
expenses;

                         (ii) Second, to the payment of any other amounts due
under the Secured Obligations (to be applied in accordance with the Security
Agreement);

                         (iii) Third, to the satisfaction of indebtedness
secured by any subordinate security interest of record in the Pledged Collateral
if written notification of demand therefor is received before distribution of
the proceeds is completed; provided that the holder of a subordinate security
interest shall furnish reasonable proof of its interest to Secured Party, and
unless it does so, Secured Party need not address its claims; and

                         (iv) Finally, to the payment to Pledgor of any surplus
then remaining from such proceeds, unless otherwise required by law or directed
by a court of competent jurisdiction; provided that Pledgor shall be liable for
any deficiency if such proceeds are insufficient to satisfy all of the Secured
Obligations.

5. REPRESENTATIONS, WARRANTIES AND COVENANTS OF PLEDGOR

                    (a) Pledgor represents and warrants to Secured Party as of
the date hereof (which representations and warranties shall survive the
execution and delivery of this Agreement as follows:

                         (i) Pledgor is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada and has full
power, right and authority to (A) own the Pledged Collateral, (B) execute,
deliver and perform this Agreement, (C) pledge the Pledged Collateral, and (D)
grant the security interests and Liens in the Pledged Collateral pursuant to
this Agreement and otherwise consummate the transactions contemplated under the
other Debenture Documents to which it is a party;

                         (ii) the execution, delivery and performance by Pledgor
of this Agreement and the consummation of the transactions contemplated hereby
have been duly and validly authorized by all necessary actions on the part of
Pledgor (none of which actions have been modified or rescinded, and all of which
actions are in full force and effect), and this Agreement has been duly executed
and delivered by Pledgor and constitutes the legal, valid and binding obligation
of Pledgor, enforceable against Pledgor in accordance with its terms, subject to
the effect of any applicable bankruptcy, moratorium, insolvency, reorganization
or other similar law affecting the enforceability of creditors’ rights generally
and to the effect of general principles of equity which may limit the
availability of equitable remedies (whether in a proceeding at law or in
equity);

                         (iii) Pledgor is, or, with respect to the Pledged
Collateral described in clauses (ii) and (iii) of the definition of Pledged
Collateral not later than the time of delivery of certificates therefor will be,
the direct record and beneficial owner of each share, security and other
interest that comprises the Pledged Collateral, and Pledgor has and will have
good, valid and marketable title thereto, free and clear of all Encumbrances
other than the security interests created by this Agreement, the security
interest granted to CapitalSource pursuant to the terms of the Credit Agreement
and other Loan

8

--------------------------------------------------------------------------------

Documents (as defined in the Credit Agreement) or otherwise permitted thereunder
and the security interest granted to IBF Fund Liquidating LLC pursuant to the
terms of the Senior Security Agreement and other Senior Security Documents (as
defined in the Senior Security Agreement) or otherwise permitted thereunder;

                         (iv) all of the Pledged Collateral has been, or, with
respect to the Pledged Collateral described in clauses (ii) and (iii) of the
definition of Pledged Collateral not later than the time of delivery of
certificates therefor will be, duly and validly issued, fully paid and
nonassessable;

                         (v) the Pledged Collateral described in clause (i) of
the definition of Pledged Collateral constitutes 100% of the issued and
outstanding capital stock and other equity securities and ownership interests of
each Subsidiary of Pledgor and other Person in which such Pledged Collateral
represents an ownership interest (calculated on a fully diluted, as converted
basis);

                         (vi) the Pledged Collateral is and will be duly and
validly pledged to Secured Party in accordance with law, and Secured Party has a
good, valid and perfected Lien on and security interest in the Pledged
Collateral and the proceeds thereof subject to no Encumbrances in favor of any
other Person except for the security interest granted to CapitalSource pursuant
to the terms of the Credit Agreement and other Loan Documents (as defined in the
Credit Agreement) or otherwise permitted thereunder and the security interest
granted to IBF Fund Liquidating LLC pursuant to the terms of the Senior Security
Agreement and other Senior Security Documents (as defined in the Senior Security
Agreement) or otherwise permitted thereunder;

                         (vii) the execution, delivery and performance by
Pledgor of this Agreement and the consummation of the transactions and the
creation and granting of the security interests and Liens contemplated thereby
do not and will not (A) conflict with or violate the certificate of
incorporation, by-laws, limited liability company agreement or similar documents
of Pledgor or of any entity whose securities constitute part of the Pledged
Collateral or any agreement by and between Pledgor or any such entity and its
respective shareholders or equity owners or among any such shareholders or
equity owners; (B) conflict with, result in a breach of, constitute a default of
or an event of default under, or any event, fact, condition or circumstance
which, with notice or passage of time or both, would constitute or result in a
conflict, breach, default or event of default under, require any consent not
obtained under, or result in or require the acceleration of any indebtedness
pursuant to, any agreement, indenture or other instrument to which Pledgor or
any entity whose securities constitute part of the Pledged Collateral is a party
or by which Pledgor or any entity whose securities constitute part of the
Pledged Collateral or any of its or their respective properties or assets are
bound or subject, the effect of which could reasonably be expected to have or
result in a Material Adverse Effect; (C) conflict with or violate any provision
of any applicable law, statute, rule, regulation, ordinance, license or tariff
or any judgment, decree or order of any court or other Governmental Authority
binding on or applicable to Pledgor or any entity whose securities constitute
part of the Pledged Collateral or any of its or their respective properties or
assets or any of the Pledged Collateral, or (D) result in the creation or
imposition of any Lien of any nature whatsoever upon any of the properties or
assets of Pledgor or any entity whose securities constitute part of the Pledged
Collateral except those contemplated hereunder;

                         (viii) no approval, consent or authorization of,
filing, registration or qualification with, or other action by, Pledgor or any
entity whose securities constitute part of the Pledged Collateral, any
Governmental Authority or any other Person is or will be necessary to permit the
valid execution, delivery or performance of this Agreement by Pledgor or
consummation of the transactions or creation or granting of the Liens and
security interests contemplated hereby;

9

--------------------------------------------------------------------------------

                         (ix) there is no action, claim, suit, proceeding or
investigation pending or, to the knowledge of Pledgor, currently threatened
against or affecting the Pledged Collateral, or Pledgor or any entity whose
securities constitute part of the Pledged Collateral, or this Agreement or the
transactions contemplated hereby, before or by any court, arbitrator or
Governmental Authority (a) that questions or could prevent the validity of this
Agreement or the right or ability of Pledgor to enter into this Agreement or to
consummate the transactions or create or grant the Liens and security interests
contemplated hereby, (b) that could reasonably be expected to have or result in,
either individually or in the aggregate, any Material Adverse Change or Material
Adverse Effect, or (c) that could reasonably be expected to result in any change
in the current equity ownership of Pledgor or any entity whose securities
constitute part of the Pledged Collateral or otherwise in a Change of Control,
nor is Pledgor aware that there is any basis for any of the foregoing;

                         (x) neither Pledgor nor any entity whose securities
constitute part of the Pledged Collateral is (A) a party or subject to any
judgment, order or decree or any agreement, document or instrument or subject to
any restriction, any of which do or would materially adversely affect or prevent
Pledgor’s ability to execute or deliver, or perform under, consummate the
transactions contemplated by or to observe the covenants and agreements
contained in, this Agreement; (B) in default or breach of the performance,
observance or fulfillment of any obligation, covenant or condition contained in
any agreement, document or instrument to which Pledgor or such entity is a party
or by which any of its or their properties or assets are bound or subject, which
default or breach, if not remedied within any applicable grace or cure period
could reasonably be expected to have or result in a Material Adverse Effect, nor
is there any event, fact, condition or circumstance which, with notice or
passage of time, or both, would constitute or result in a conflict, breach,
default or event of default under, any of the foregoing which, if not remedied
within any applicable grace or cure period could reasonably be expected to have
or result in a Material Adverse Effect; or (C) a party or subject to any
agreement (oral or written), document or instrument with respect to, or
obligation to pay any, service or management fee with respect to the ownership,
operation, leasing or performance of any of its business or any facility, nor is
there any manager with respect to any such facility.

                         (xi) Pledgor is in compliance with all laws, statutes,
rules, regulations, ordinances and tariffs of any Governmental Authority with
respect to or applicable to Pledgor and/or Pledgor’s assets and properties and
is not in violation of any order, judgment or decree of any court or other
Governmental Authority or arbitration board or tribunal, in each case except
where noncompliance or violation could not reasonably be expected to have or
result in a Material Adverse Effect, and there is no event, fact, condition or
circumstance which, with notice or passage of time, or both, would constitute or
result in any noncompliance with, or any violation of, any of the foregoing, in
each case except where noncompliance or violation could not reasonably be
expected to have or result in a Material Adverse Effect, and there is no
Liability Event as of the date hereof;

                         (xii) the obligations of Pledgor under this Agreement
are not subordinated in any way to any other obligation of Pledgor or to the
rights of any other Person, except to the extent set forth in the Master
Subordination Agreement and the Junior Subordination Agreement.

                    (b) Until all Secured Obligations have been performed and
satisfied in full and indefeasibly paid in full in cash and the Security
Agreement has been terminated, Pledgor hereby covenants that:

                         (i) Except as set forth in the Credit Agreement and the
other Loan Documents (as defined in the Credit Agreement) and in the Senior
Security Agreement and the other Senior Security Documents (as defined in the
Senior Security Agreement) (A) Pledgor shall not sell, lease, transfer, pledge,
assign or otherwise dispose of any of the Pledged Collateral or any interest
therein,

10

--------------------------------------------------------------------------------

and (B) Pledgor shall not create, incur, assume or suffer to exist any
Encumbrance upon, in, against or with respect to any of the Pledged Collateral
or any interest therein (except pursuant hereto);

                         (ii) Pledgor shall, and shall cause each entity whose
securities constitute part of the Pledged Collateral to: (A) preserve and
maintain its existence in good standing (except as permitted or required under
the Security Agreement); (B) comply with all laws, rules, statutes, regulations,
ordinances and tariffs and orders of all applicable Governmental Authorities
with respect to or applicable to its business, assets or operations or to any of
the Pledged Collateral, except where the failure to comply could not reasonably
be expected to have or result in a Material Adverse Effect; and (C) promptly
upon the occurrence thereof and in any event within three (3) calendar days
after Pledgor or any authorized officer of Pledgor obtains knowledge thereof,
give written notice to Secured Party of (1) any action, suit, litigation,
investigation, arbitration, dispute resolution proceeding or proceeding of any
kind pending, instituted or threatened against or affecting, involving or
relating to Pledgor, any such entity or the Pledged Collateral or any of their
respective properties or assets, whether or not the claim is covered by
insurance, to the extent the amount in controversy exceeds $30,000 or to the
extent such litigation, suit, investigation, arbitration, dispute resolution
proceeding or administrative proceeding seeks injunctive relief, (2) the filing,
recording or assessment of any federal, state, local or foreign tax lien against
the Pledged Collateral, Pledgor or any such entity, (3) the occurrence of any
Default or Event of Default, which notice shall specify the nature and status
thereof, the period of existence thereof and what action is proposed to be taken
with respect thereto, (4) the occurrence or existence of any event, fact,
circumstance or condition which constitutes or results in, or would constitute
or result in with the giving of notice or passage of time or both, an Event of
Default, which notice shall specify the nature and status thereof, the period of
existence thereof and what action is proposed to be taken with respect thereto,
and (5) any other development, event, fact, circumstance, condition or action of
any nature against or affecting Pledgor or any such entity or otherwise, which
could reasonably be expected to have, lead to or result in a Material Adverse
Effect, a Default or an Event of Default, in each case describing the nature and
status thereof and the action Pledgor proposes to take with respect thereto, and
(6) any matter(s) affecting the value, enforceability or collectability of any
of the Pledged Collateral, including, without limitation, claims or disputes
asserted by any obligor or obligors in the amount of $30,000 or more, singly or
in the aggregate, in existence at any one time.

                         (iii) Pledgor shall, and shall cause each entity whose
securities constitute part of the Pledged Collateral to, (a) perform in
accordance with its terms every contract, agreement or other arrangement (oral
or written) to which it is a party or by which it or any of the Pledged
Collateral is bound, except where the failure to perform could not reasonably be
expected to have or result in a Material Adverse Effect, (b) comply with all
laws, statutes, rules, regulations, ordinances and tariffs of any applicable
Governmental Authority with respect or applicable to its business, assets or
operations or to the Pledged Collateral, except where the failure to comply
could not reasonably be expected to have or result in a Material Adverse Effect,
(c) pay, discharge or otherwise satisfy at or before maturity (subject where
applicable to specified grace periods and, in the case of the trade payable, to
ordinary course payment practices) all of its and/or their material obligations
and liabilities of whatsoever nature, except when the amount or validity thereof
is currently being contested in good faith by appropriate proceedings and it
shall have provided for such reserves as Secured Party may deem proper and
necessary in its sole discretion, (d) pay all taxes, assessments, fees,
governmental charges, claims for labor, supplies, rent and all other obligations
or liabilities of any kind of or imposed upon such Person or upon the Pledged
Collateral, except liabilities being contested in good faith and against which
adequate reserves have been established, except where the failure to pay could
not reasonably be expected to have or result in a Material Adverse Effect, (e)
obtain and deliver all required consents, approvals and agreements from such
third parties as Secured Party shall determine are necessary or desirable in its
sole discretion that are satisfactory to Secured Party with respect to (I) this
Agreement and the other Debenture Documents and the transactions contemplated
hereby and thereby, (II) claims against Pledgor, any such entity or any of

11

--------------------------------------------------------------------------------

the Pledged Collateral, and/or (III) any agreement (oral or written), consent,
document or instrument to which any of them is a party or by which any of their
properties or assets are bound or subject, (f) perform in accordance with its
terms every contract, agreement or other arrangement (oral or written) to which
it is a party or by which it or any of the Pledged Collateral is bound, and (g)
furnish to Secured Party such additional information as Secured Party may
reasonably request from a credit or security perspective or otherwise from time
to time;

                         (iv) Pledgor shall, and shall cause each entity whose
securities constitute part of the Pledged Collateral to, keep true, complete and
accurate books of record with respect to the Pledged Collateral in accordance
with commercially reasonable business practices; and

                         (v) Pledgor shall not take or permit to be taken, or
permit or cause any entity whose securities constitute part of the Pledged
Collateral to take or permit to be taken, any action in connection with the
Pledged Collateral or otherwise which would impair the value of the Pledged
Collateral or any portion thereof or the value of the interests or rights of
Pledgor or Secured Party therein or with respect thereto, including, without
limitation, any amendment to or modification of the certificate of incorporation
(or similar charter documents) or bylaws (or similar documents) of Pledgor or
such Person which would result in or cause any of the foregoing.

6. EVENTS OF DEFAULT

                    (a) The occurrence of any one or more of the following shall
constitute an “Event of Default” under this Agreement:

                         (i) Pledgor shall fail to perform, observe or comply
with any covenant, obligation or agreement set forth in this Agreement and such
failure shall not be cured within the applicable period set forth herein,
provided that, with respect to the covenants set forth in Sections 5(b) (other
than Sections 5(b)(i), 5(b)(ii)(A), and 5(b)(v), for which there shall be no
cure period) Pledgor shall have a twenty (20) calendar day cure period
commencing from the earlier of (i) Receipt by Pledgor of written notice of such
failure, and (ii) the time at which Pledgor or any authorized officer thereof
knew or became aware, or should have known or been aware, of such failure,
breach or default;

                         (ii) any representation or warranty made or deemed made
by Pledgor in this Agreement shall not be true and correct in all material
respects or shall have been false or misleading in any material respect on the
date when made or deemed to have been made (except to the extent the
representation or warranty is already qualified by materiality or the phrase
“Material Adverse Effect” or “Material Adverse Change,” in which case it shall
be true and correct in all respects and shall not be false or misleading in any
respect);

                         (iii) any Event of Default under any Debenture Document
shall occur and be continuing past any cure period and shall not have been
waived in writing; or

                         (iv) this Agreement shall cease to be in full force and
effect or any Lien or security interest created hereunder shall cease to
constitute a valid perfected Lien and security interest on the Pledged
Collateral that is senior in priority to all Encumbrances except with respect to
the security interest granted to CapitalSource pursuant to the terms of the
Credit Agreement and other Loan Documents (as defined in the Credit Agreement)
or otherwise permitted thereunder and the security interest granted to IBF Fund
Liquidating LLC pursuant to the terms of the Senior Security Agreement and other
Senior Security Documents (as defined in the Senior Security Agreement) or
otherwise permitted thereunder.

12

--------------------------------------------------------------------------------

                    (b) Notwithstanding and without limiting or being limited by
any other provision of this Agreement or the Debenture Documents, upon the
occurrence and continuation of any Event of Default, Secured Party may, by
notice to Pledgor take any actions permitted hereunder or under the Debenture
Documents.

                     (c) Notwithstanding the foregoing, in the case of an Event
of Default under Section 6(a)(iv), the Convertible Debentures, all interest
thereon and all other Secured Obligations automatically, without demand or
further act by Secured Party, shall be immediately due and payable (provided
that, with respect to minor, non-material breaches or violations that constitute
Events of Default under Section 6(a)(iv), Pledgor shall have a five (5) Business
Day cure period commencing from the earlier of (i) Receipt by Pledgor of written
notice of such breach or violation and resulting Event of Default or of any
event, fact or circumstance constituting or resulting in any of the foregoing,
and (ii) the time at which Pledgor or any authorized officer thereof knew or
became aware, or should have known or been aware, of such breach or violation
and resulting Event of Default or of any event, fact or circumstance
constituting or resulting in any of the foregoing).

7. MISCELLANEOUS PROVISIONS

    7.1. Expenses

                    Without limiting or being limited by any other provision of
this Agreement or the Debenture Documents, Pledgor shall pay all costs and
expenses incurred by Secured Party or any of its Affiliates, including, without
limitation, documentation and diligence fees and expenses, all search, audit,
appraisal, recording, professional and filing fees and expenses and all other
out-of-pocket charges and expenses (including, without limitation, UCC and
judgment and tax lien searches and UCC filings and fees for post-Closing UCC and
judgment and tax lien searches), and reasonable attorneys’ fees and expenses,
(a) in any effort to enforce this Agreement, any other Debenture Document and/or
any related agreement, document or instrument, or to effect collection hereunder
or thereunder, (b) in connection with entering into, negotiating, preparing,
reviewing and executing this Agreement and the other Debenture Documents and all
related agreements, documents and instruments, (c) arising in any way out of
administration of the Secured Obligations or the security interests or Liens
created hereunder, (d) in connection with instituting, maintaining, preserving
and enforcing Secured Party’s rights hereunder and enforcing and/or foreclosing
on the security interests and/or Liens in any of the Pledged Collateral, through
judicial process or otherwise, (e) in defending or prosecuting any actions,
claims or proceedings arising out of or relating to this Agreement and/or any
related agreement, document or instrument, (f) in seeking or receiving any
advice with respect to its rights and obligations under this Agreement, any of
the other Debenture Documents and/or all related agreements, documents and
instruments, and/or (g) in connection with any modification, supplement,
amendment, waiver or extension of this Agreement, any other Debenture Document
or any related agreement, document or instrument, and all of the same may be
added to, and shall be part of, the Secured Obligations. If Secured Party or any
of its Affiliates uses in-house counsel for any of the purposes set forth above
or any other purposes under this Agreement for which Pledgor is responsible to
pay or indemnify, Pledgor expressly agrees that its Secured Obligations include
reasonable charges for such work commensurate with the fees that would otherwise
be charged by outside legal counsel selected by Secured Party or such Affiliate
in its sole discretion for the work performed. In addition and without limiting
the foregoing, Pledgor shall pay all taxes (other than taxes based upon or
measured by Secured Party’s income or revenues or any personal property tax), if
any, in connection with the issuance of the Convertible Debentures and the
recording of the security documents and financing statements therefor and
pursuant to the Security Documents.

13

--------------------------------------------------------------------------------

    7.2. Notices

                    Any notice or request under this Agreement shall be given to
any party to this Agreement at such party’s address set forth beneath its
signature on the signature page to this Agreement, or at such other address as
such party may hereafter specify in a notice given in the manner required under
this Section 7.2. Any notice or request hereunder shall be given only by, and
shall be deemed to have been received upon (each, a “Receipt”): (i) registered
or certified mail, return receipt requested, on the date on which such received
as indicated in such return receipt, (ii) delivery by a nationally recognized
overnight courier, one (1) Business Day after deposit with such courier, or
(iii) facsimile or electronic transmission, in each case upon telephone or
further electronic communication from the recipient acknowledging receipt
(whether automatic or manual from recipient), as applicable.

    7.3. Delay

                    No course of action or dealing, renewal, release or
extension of any provision of this Agreement, or single or partial exercise of
any such provision, or delay, failure or omission on Secured Party’s part in
enforcing any such provision shall affect the liability of Pledgor or operate as
a waiver of such provision or affect the liability of Pledgor or preclude any
other or further exercise of such provision. No waiver by any party to any
Debenture Document of any one or more defaults by any other party in the
performance of any of the provisions of any Debenture Document shall operate or
be construed as a waiver of any future default, whether of a like or different
nature, and each such waiver shall be limited solely to the express terms and
provisions of such waiver. Notwithstanding any other provision of any Debenture
Document, by completing the Closing under this Agreement, Secured Party does not
waive any breach of any representation or warranty of under any Debenture
Document, and all of Secured Party’s claims and rights resulting from any such
breach or misrepresentation are specifically reserved.

    7.4. Release of Pledged Collateral

                    Promptly following full performance and satisfaction and
indefeasible payment in full in cash of the Secured Obligations and the
termination of the Security Agreement, the security interests and Liens created
hereby shall terminate and Secured Party shall execute and deliver such
documents, at Pledgor’s expense, as are necessary to release Secured Party’s
security interests and Liens in the Pledged Collateral and shall return the
Pledged Collateral to Pledgor at the address of Pledgor set forth herein or at
such other address as Pledgor may direct in writing. Secured Party shall not be
deemed to have made any representation or warranty with respect to any Pledged
Collateral so delivered, except that such Pledged Collateral is free and clear,
on the date of such delivery, of any and all liens, charges and encumbrances
arising from Secured Party’s own acts.

    7.5. Successors and Assigns; Participations; New Secured Parties

                    This Agreement shall inure to the benefit of Secured Party,
Transferees and all future holders of the Convertible Debentures, the Secured
Obligations and/or any of the Pledged Collateral, and each of their respective
successors and assigns. This Agreement shall be binding upon Pledgor other than
Secured Party that are parties to this Agreement and their respective successors
and assigns, and no such Person may assign, delegate or transfer this Agreement
or any of its rights or obligations under this Agreement without the prior
written consent of Secured Party. No rights are intended to be created under
this Agreement for the benefit of any third party donee, creditor or incidental
beneficiary of Pledgor. Nothing contained in any Debenture Document shall be
construed as a delegation to Secured Party of any other Person’s duty of
performance. PLEDGOR ACKNOWLEDGES AND AGREES THAT SECURED PARTY AT ANY TIME AND
FROM TIME TO TIME MAY (I) DIVIDE AND RESTATE THE

14

--------------------------------------------------------------------------------

CONVERTIBLE DEBENTURES, AND/OR (II) SELL, ASSIGN OR GRANT PARTICIPATING
INTERESTS IN OR TRANSFER ALL OR ANY PART OF ITS RIGHTS OR OBLIGATIONS UNDER ANY
DEBENTURE DOCUMENT, THE CONVERTIBLE DEBENTURES, THE OBLIGATIONS AND/OR THE
PLEDGED COLLATERAL TO OTHER PERSONS (EACH SUCH TRANSFEREE, ASSIGNEE OR
PURCHASER, A “TRANSFEREE”). Each Transferee shall have all of the rights and
benefits with respect to the Secured Obligations and Pledged Collateral held by
it as fully as if the original holder thereof, and either Secured Party or any
Transferee may be designated as the sole agent to manage the transactions and
obligations contemplated therein; provided that, notwithstanding anything to the
contrary in any Debenture Document, Pledgor shall not be obligated to pay under
this Agreement to any Transferee any sum in excess of the sum which Pledgor
would have been obligated to pay to Secured Party had such participation not
been effected. Notwithstanding any other provision of any Debenture Document,
Secured Party may disclose to any Transferee all information, reports, financial
statements, certificates and documents obtained under any provision of any
Debenture Document.

    7.6. Severability; Captions; Counterparts; Facsimile Signatures

                    If any provision of this Agreement is adjudicated to be
invalid under applicable laws or regulations, such provision shall be
inapplicable to the extent of such invalidity without affecting the validity or
enforceability of the remainder of this Agreement which shall be given effect so
far as possible. The captions in this Agreement are intended for convenience and
reference only and shall not affect the meaning or interpretation of this
Agreement. The Agreement may be executed in one or more counterparts (which
taken together, as applicable, shall constitute one and the same instrument) and
by facsimile transmission, which facsimile signatures shall be considered
original executed counterparts. Each party to this Agreement agrees that it will
be bound by its own facsimile signature and that it accepts the facsimile
signature of each other party.

    7.7. Survival

                    It is the express intention and agreement of the parties
hereto that all obligations, covenants, agreements, representations, warranties,
waivers and indemnities made by Pledgor herein shall survive the execution,
delivery and termination of this Agreement until all Secured Obligations are
performed in full and indefeasibly paid in full in cash and the Security
Agreement is terminated.

    7.8. Governing Law; Jurisdiction; Service of Process; Venue

                    This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without giving effect
to its choice of law provisions. Any judicial proceeding against Pledgor with
respect to the Secured Obligations, this Agreement or any related agreement may
be brought in any federal or state court of competent jurisdiction located in
the State of New York. By execution and delivery of each Debenture Document to
which it is a party, Pledgor (i) accepts the non-exclusive jurisdiction of the
aforesaid courts and irrevocably agrees to be bound by any judgment rendered
thereby, (ii) waives personal service of process, (iii) agrees that service of
process upon it may be made by certified or registered mail, return receipt
requested, pursuant to Section 7.2 hereof, and (iv) waives any objection to
jurisdiction and venue of any action instituted hereunder and agrees not to
assert any defense based on lack of jurisdiction, venue or convenience. Nothing
shall affect the right of Secured Party to serve process in any manner permitted
by law or shall limit the right of Secured Party to bring proceedings against
Pledgor in the courts of any other jurisdiction having jurisdiction. Any
judicial proceedings against Secured Party involving, directly or indirectly,
the Secured Obligations, this Agreement or any related agreement shall be
brought only in a federal or state court located in the State of New York. All
parties acknowledge that they participated in the negotiation and drafting of
this

15

--------------------------------------------------------------------------------

Agreement and that, accordingly, no party shall move or petition a court
construing this Agreement to construe it more stringently against one party than
against any other.

    7.9. Indemnity

                    Pledgor jointly and severally shall indemnify Secured Party,
its affiliates and its and their respective managers, members, officers,
employees, affiliates, agents, representatives, successors, assigns, accountants
and attorneys (collectively, the “Indemnified Persons”) from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses and disbursements of any kind or nature whatsoever
(including, without limitation, reasonable fees and disbursements of counsel and
in-house documentation and diligence fees and legal expenses) which may be
imposed on, incurred by or asserted against any Indemnified Person with respect
to or arising out of, or in any litigation, proceeding or investigation
instituted or conducted by any Person with respect to any aspect of, or any
transaction contemplated by or referred to in, or any matter related to, any
Debenture Document or any agreement, document or transaction contemplated
thereby, whether or not such Indemnified Person is a party thereto, except to
the extent that any of the foregoing arises out of the gross negligence or
willful misconduct of such Indemnified Person. If any Indemnified Person uses
in-house counsel for any purpose for which Pledgor is responsible to pay or
indemnify, Pledgor expressly agrees that its indemnification obligations include
reasonable charges for such work commensurate with the fees that would otherwise
be charged by outside legal counsel selected by such Indemnified Person in its
sole discretion for the work performed. Secured Party agrees to give Pledgor
reasonable notice of any event of which Secured Party becomes aware for which
indemnification may be required under this Section 7.9, and Secured Party may
elect (but is not obligated) to direct the defense thereof, provided that the
selection of counsel shall be subject to Pledgor’s consent, which consent shall
not be unreasonably withheld or delayed. Any Indemnified Person may, in its
reasonable discretion, take such actions as it deems necessary and appropriate
to investigate, defend or settle any event or take other remedial or corrective
actions with respect thereto as may be necessary for the protection of such
Indemnified Person or the Pledged Collateral. Notwithstanding the foregoing, if
any insurer agrees to undertake the defense of an event (an “Insured Event”),
Secured Party agrees not to exercise its right to select counsel to defend the
event if that would cause Pledgor’s insurer to deny coverage; provided, however,
that Secured Party reserves the right to retain counsel to represent any
Indemnified Person with respect to an Insured Event at its sole cost and
expense. To the extent that Secured Party obtains recovery from a third party
other than an Indemnified Person of any of the amounts that Pledgor has paid to
Secured Party pursuant to the indemnity set forth in this Section 7.9, then
Secured Party shall promptly pay to Pledgor the amount of such recovery.

    7.10.          Waiver of Notice; Waiver of Statute of Limitations; Defenses

                    Pledgor hereby waives demand, presentment, protest, notice
of dishonor or non-payment, as well as all defenses with respect to any and all
instruments, notice of acceptance hereof, credit extended, collateral received
or delivered, or any other action taken by Secured Party in reliance hereon, and
all other demands and notices of any description, except such as are expressly
provided for herein. The pleading of any statute of limitations as a defense to
any demand against Pledgor hereunder and under the Debenture Documents is
expressly waived by Pledgor. Pledgor hereby waives any and all defenses and
counterclaims it may have or could interpose in any action or procedure brought
by Secured Party to obtain an order of court recognizing the assignment of or
security interests and Liens of Secured Party in and to the Pledged Collateral.

16

--------------------------------------------------------------------------------

    7.11. Jury Waiver

                    EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION ARISING UNDER THIS
AGREEMENT OR IN ANY WAY CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES WITH RESPECT TO ANY OF THE DEBENTURE DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE. EACH PARTY HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE
PARTIES TO THE WAIVER OF THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY.

    7.12. Entire Agreement

                    This Agreement and the other Debenture Documents to which
Pledgor is a party constitute the entire agreement between Pledgor and Secured
Party with respect to the subject matter hereof and thereof, and supersede all
prior agreements and understandings, if any, relating to the subject matter
hereof or thereof. Any promises, representations, warranties or guarantees not
herein contained and hereinafter made shall have no force and effect unless in
writing signed by Pledgor and Secured Party. No provision of this Agreement may
be changed, modified, amended, restated, waived, supplemented, discharged,
canceled or terminated orally or by any course of dealing or in any other manner
other than by an agreement in writing signed by Secured Party and Pledgor. Each
party hereto acknowledges that it has been advised by counsel in connection with
the negotiation and execution of this Agreement and is not relying upon oral
representations or statements inconsistent with the terms and provisions hereof.

    7.13. No Duty of Secured Party

                    Secured Party shall have no responsibility for or obligation
or duty with respect to all or any part of the Pledged Collateral or any matter
or proceeding arising out of or relating thereto, including without limitation,
any obligation or duty to collect any sums due in respect thereof or to protect
or preserve any rights pertaining thereto.

    7.14. Confidentiality and Publicity

                    Pledgor agrees, and agrees to cause each of its affiliates,
(i) not to transmit or disclose provision of any Debenture Document to any
Person (other than to Pledgor’s advisors and officers on a need-to-know basis)
without Secured Party’s prior written consent, (ii) to inform all Persons of the
confidential nature of the Debenture Documents and to direct them not to
disclose the same to any other Person and to require each of them to be bound by
these provisions. Secured Party reserves the right to review and approve all
materials that Pledgor or any of its affiliates prepares that contain Secured
Party’s name or describe or refer to any Debenture Document, any of the terms
thereof or any of the transactions contemplated thereby. Pledgor shall not, and
shall not permit any of its affiliates to, use Secured Party’s name (or the name
of any of Secured Party’s affiliates) in connection with any of its business
operations. Nothing contained in any Debenture Document is intended to permit or
authorize Pledgor or any of its affiliates to contract on behalf of Secured
Party.

17

--------------------------------------------------------------------------------

    7.15 Release of Secured Party

                    Notwithstanding any other provision of this Agreement or any
other Debenture Document, Pledgor voluntarily, knowingly, unconditionally and
irrevocably, with specific and express intent, for and on behalf of itself and
its Affiliates and its and their respective heirs, managers, members, directors,
officers, employees, shareholders, Affiliates, agents, representatives,
accountants, attorneys, successors and assigns and their respective Affiliates
(collectively, the “Releasing Parties”) hereby does fully and completely release
and forever discharge the Indemnified Parties and any other Person, business or
insurer which may be responsible or liable for the acts or omissions of any of
the Indemnified Parties, or who may be liable for the injury or damage resulting
therefrom (collectively, with the Indemnified Parties, the “Released Parties”),
of and from any and all actions, causes of action, damages, claims, obligations,
liabilities, costs, expenses and demands of any kind whatsoever, at law or in
equity or otherwise, whether matured or unmatured, vested or contingent, whether
or not resulting from acts or conduct of any or all of them, that the Releasing
Parties or any of them have against the Released Parties or any of tem (whether
directly or indirectly) at any time or any other financial accommodation is made
or extended to Pledgor or under any Debenture Document. Pledgor acknowledges
that the foregoing release is a material inducement to Secured Party’s decision
to accept the Convertible Debentures as a portion of the consideration for the
Acquisition and has been relied upon by Secured Party in agreeing to accept the
Convertible Debentures as a portion of the consideration for the Acquisition.

    7.16 Cooperation in Discovery and Litigation

                    In any litigation, arbitration or other dispute resolution
proceeding relating to any Debenture Document, Pledgor waives any and all
defenses, objections and counterclaims it may have or could interpose with
respect to (i) any of its directors, officers, employees or agents being deemed
to be employees or managing agents of Pledgor for purposes of all applicable law
or court rules regarding the production of witnesses by notice for testimony
(whether in a deposition, at trial or otherwise), (ii) Secured Party’s counsel
examining any such individuals as if under cross-examination and using any
discovery deposition of any of them as if it were an evidence deposition, and/or
(iii) using all commercially reasonable efforts to produce in any such dispute
resolution proceeding, at the time and in the manner requested by Secured Party,
all Persons, documents (whether in tangible, electronic or other form) and/or
other things under its control and relating to the dispute.

    7.17 Subordination

                    This Agreement and the exercise of any right or remedy
hereunder by Secured Party are subject to the terms of the Master Subordination
Agreement. The Liens in the Pledged Collateral granted herein are subordinated
to the Liens in the Pledged Collateral granted to CapitalSource Finance LLC in
the manner and to the extent set forth in the Master Subordination Agreement.

                    This Agreement and the exercise of any right or remedy
hereunder by Secured Party are subject to the terms of the Junior Subordination
Agreement. The Liens in the Pledged Collateral granted herein are subordinated
to the Liens in the Pledged Collateral granted to IBF Fund Liquidating LLC in
the manner and to the extent set forth in the Junior Subordination Agreement.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

18

--------------------------------------------------------------------------------

                    IN WITNESS WHEREOF, each of the parties hereto has duly
executed this Agreement as of the date first written above.

 

 

 

 

SUNSET BRANDS, INC.

 

 

 

/s/ Todd Sanders

 

--------------------------------------------------------------------------------

 

By: Todd Sanders

 

Title:

President & CEO

 

 

 

Address for Notices:

 

 

 

Sunset Brands, Inc.

 

10990 Wilshire Blvd., Suite 1220

 

Los Angeles, CA 90024

 

Attention: President

 

Telephone: (310) 478-4600

 

FAX: (310) 478-4601

 

 

 

IBF FUND LIQUIDATING LLC

 

 

 

/s/ Arthur J. Steinberg

 

--------------------------------------------------------------------------------

 

By: Arthur J. Steinberg

 

Title:

Manager

 

 

 

Address for Notices:

 

 

 

IBF Fund Liquidating LLC

 

c/o Kaye Scholer LLP

 

425 Park Avenue

 

New York, NY 10022

 

Attention: Arthur J. Steinberg, Esq., Manager

 

Telephone: (212) 836-8564

 

FAX: (212) 836-6157

19

--------------------------------------------------------------------------------